DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 Response to Arguments
Applicant’s arguments, filed 12/23/2021, with respect to 112b rejections of claims 1-5, 8-9, 14, 16-17, and 19 have been fully considered and are persuasive.  The 112b rejections of claims 1-5, 8-9, 14, 16-17, and 19 has been overcome. 

Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
Regarding Yin et al. (US 20110085902, hereinafter: “Yin”), the Applicant’s position is that the inlet slot (242) is not adjacent to the compressor wheel as claimed. Instead the inlet slot (230) is adjacent to the compressor wheel and the inlet slot (230) is not between the noise obstruction (227) and the outlet slot (240) (Page 10-11 of the Applicant’s Remarks filed on 12/23/2021). The Examiner has fully considered the 
Regarding Mitsubori et al (US 5246335, hereinafter: “Mitsubori”), the Applicant’s position is that the rib 32 does not provide the function of reducing noise as claimed and it cannot be determined if the rib run along the wall circumferentially, or occupy the entire geometry as indicated by 32 (Page 15 of the Applicant’s Remarks filed on 12/23/2021). The Examiner has fully considered the Applicant’s position; however, respectfully disagrees. The Figures of Mitsubori are shown as a side view along the longitudinal axis of the compressor casing; thus, only one rib can be seen from the aforementioned view. As indicated by the Applicant, Mitsubori discloses “Reference numeral 15 denotes reinforcing ribs arranged circumferentially of the space 12”. Said plurality of ribs can only be seen from a circumferential sectional view of the compressor casing. Furthermore, it would be possible for the rib to occupy the entire geometry in the circumferential direction since a flowpath is required to be provided from the inlet slot to the outlet slot. Regarding the function of the rib, Mitsubori discloses the recirculation cavity is formed in the compressor casing to prevent or reduce low-noise vibrations and the ribs provide support to maintain the structural integrity of the casing and the recirculation cavity. In addition, it is also well known in the art that ribs can provide guidance for the fluid in the flow passage. Thus, the ribs of Mitsubori are essential . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al. (US 20110085902, hereinafter: “Yin”).
In reference to Claim 1
Yin discloses:
A compressor (220, housing of compressor 200) for a turbocharger (abstract) comprising: a compressor wheel (210), compressor housing (12) a recirculation cavity (cavity formed by 232,234,240) formed in a portion of the compressor housing, the recirculation cavity defined by an inner cavity wall (as shown in annotated Fig. 2A), the inner cavity wall adapted for housing the compressor wheel (210) and an outer cavity wall (as shown in annotated Fig. 2A); a recirculation inlet slot (slot shown by 238 in Fig. 2A-2B) adjacent the compressor wheel and a recirculation outlet slot (slot 240; Fig. 2A-2B) upstream of the compressor wheel, the recirculation inlet slot and the recirculation outlet slot formed in the inner cavity wall of the recirculation cavity for circulating airflow from the recirculation inlet slot through the recirculation cavity to the recirculation outlet slot (“depending on the operating condition fluid can flow through the first and second 


    PNG
    media_image1.png
    891
    983
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 2A of Yin et al. (US 8690524).
In reference to Claim 2
Yin discloses:
A compressor (220, housing of compressor 200) for a turbocharger (abstract) comprising a compressor wheel (210) and a compressor housing, the compressor housing comprising a compressor air inlet portion (222) configured to supply air to the compressor wheel (210) disposed in the compressor housing, 

and at least one recirculation noise obstruction (227) having a first end (as shown in annotated Fig. 2A) and a second end (as shown in annotated Fig. 2A) and extending between the inner cavity wall and the outer cavity wall with the first end connected to the inner cavity wall and the second end connected to the outer cavity wall and fixedly secured within the recirculation cavity to disrupt the airflow through the recirculation cavity and reduce noise in the compressor housing, wherein the at least one recirculation noise obstruction is secured within the recirculation cavity at a location such that the recirculation inlet slot is disposed between each of the at least one recirculation noise obstruction and the recirculation outlet slot ([0032-0037]; Fig. 2A-B).

In reference to Claim 3
Yin discloses:

In reference to Claim 4
Yin discloses:
The compressor of claim 3. In addition, Yin discloses the at least one recirculation noise obstruction (227) extends within the recirculation cavity (cavity formed by 232,234,240) at an angle relative to an axis defined by the strut (244) ([0035]; Fig. 2A-B).
In reference to Claim 5
Yin discloses:

The compressor of claim 1. In addition, Yin discloses each of the at least one recirculation noise obstruction (227) extends through the recirculation cavity (cavity formed by 232,234,240) between the inner cavity wall (as shown in annotated Fig. 2A) and outer cavity wall (as shown in annotated Fig. 2A).
In reference to Claims 8 and 14
Yin discloses:
The compressor of claims 1 and 2. In addition, Yin discloses the at least one recirculation noise obstruction (227) comprises a circular cross-sectional profile (Fig. 2A-B). 

Examiner’s Note: The claim does not disclose from which respect the claimed cross-sectional profile is to be taken. In addition, a circular cross-sectional profile is interpreted as a cross-section which has arcuate features which resembles a circular shape. A circular cross-sectional profile is interpreted as being broader than a cross-sectional profile that is a circle.  
In reference to Claim 9
Yin discloses:
The compressor of claim 1. In addition, Yin discloses at least one strut (244) disposed in the recirculation cavity (cavity formed by 232,234,240) and attached to the outer cavity wall (as shown in annotated Fig. 2A) and a portion of the inner cavity wall (as shown in annotated Fig. 2A) between the inlet slot (slot shown by 238 in Fig. 2A-2B) and the outlet slot (slot 240; Fig. 2A-2B).
In reference to Claims 16-17
Yin discloses:
The compressor of claims 1 and 2. In addition, Yin discloses the at least one recirculation noise obstruction (277) is one recirculation noise obstruction (Fig. 2A-B).
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsubori et al. (US 5246335, hereinafter: “Mitsubori”).
In reference to Claim 19
Mitsubori discloses:
A compressor (10) for a turbocharger comprising: a compressor wheel (11), a compressor housing (10) with a compressor air inlet portion (6) configured to supply air (5) to the compressor wheel (11) disposed in the compressor housing (10), with a  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745